_____________

                                  No. 95-3706SD
                                  _____________


United States of America,               *
                                        *
            Appellee,                   *
                                        *   On Appeal from the United
     v.                                 *   States District Court
                                        *   for the District of
                                        *   South Dakota.
E.R.B.,                                 *
                                        *
            Appellant.                  *

                                   ___________

                     Submitted:    May 14, 1996

                         Filed:    June 12, 1996
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and VAN
     SICKLE,* District Judge.
                              ___________


RICHARD S. ARNOLD, Chief Judge.


     The appellant, whom we shall call E.R.B. because he is a minor, was
convicted   of    aggravated   sexual   abuse     in   violation   of   18   U.S.C.
§ 2241(a)(1), 18 U.S.C. § 2246(2)(A), and 18 U.S.C. § 2246(2)(B).               The
District Court1 sentenced the defendant to be imprisoned during the term
of his minority, which, in this case, amounted to a term of a little less
than two years.    The defendant




     *The Hon. Bruce M. Van Sickle, United States District Judge
for the District of North Dakota, sitting by designation.
      1
      The Hon. Charles B. Kornmann, United States District Judge
for the District of South Dakota.
appeals, arguing that the evidence was insufficient as a matter of law to
support the verdict.      We affirm.


     Appellant was charged with engaging in sexual acts with a fourteen-
year-old girl.    The fact of intercourse was admitted.        The major disputed
issue at trial was whether the sexual acts were consensual.              The victim
testified that she was forcibly raped.        On appeal, E.R.B. argues that the
victim's    testimony    was   not   credible.    As    appellant's    brief    says,
"[c]redibility is the core issue in this case."           Brief for Appellant 10.
Appellant argues that the victim's testimony that they had not had a prior
sexual relationship was unbelievable, because two witnesses testified that
they had seen the victim under the covers with E.R.B. on a previous
occasion.   The victim testified that she was so upset by the rape that she
didn't want to be around males, even her little brother, but, according to
appellant, other evidence showed that within three or four days of the
alleged incident she was dating another man.           Appellant also argues that
the District Court did not have a sufficient basis for failing to credit
certain defense witnesses.        He points, in particular, to the following
sentence    in   the   District   Court's   opinion:    "Although     they   [defense
witnesses] testified that they would not lie for defendant, eye contact and
smiles indicated a good deal of support for him."        United States v. E.R.B.,
CR No. 95-30050 (D.S.D. Mem. Op. filed September 26, 1995), p. 5.


     We are not persuaded by these arguments.          In this juvenile case, the
District Court sat as the finder of fact, much as a jury does in ordinary
criminal prosecutions.         It is our duty to uphold the findings of the
District Court unless they are clearly erroneous, and we are not convinced
that this exacting standard has been met.         It is preeminently the job of
the finder of fact, judge or jury, to weigh the credibility of witnesses,
including their demeanor on the stand and any contradictions between their
testimony and other evidence.        The District Court obviously believed the
victim's testimony.      There is nothing wrong with using




                                        -2-
the demeanor of witnesses, including their looks and smiles towards either
party, to assess their credibility.    We have no way of knowing, of course,
which way witnesses looked while they were testifying, or whether they
smiled.   Precisely for this reason, we should be very slow to substitute
our inclinations, if we had any, which we do not, for the District Court's
reactions to live testimony.


     A finding based on the credibility of live witnesses can almost never
be clearly erroneous.   In this case, for the reasons we have given and for
those discussed at greater length in the District Court's helpful opinion,
we are convinced that this standard is far from being met.     Accordingly,
the judgment is


     Affirmed.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-